Writ of Mandamus 1)enied, Opinion issued November 13, 2012




                                                 In The
                                   QIurt uf \pprabi
                           Fifti! Oiitrtct uf ixas at Ia11a
                                          No. 05-12-01423-CV


                                 IN RE JAMES FLANAGAN, Relator


                    Original Proceeding from the 191st Judicial District Court
                                       Dallas County, Texas
                                 Trial Court Cause No. 09-12879


                                 MEMORANDUM OPINION
                           Before Justices Moseley. FitzGerald, and Myers
                                    Opinion by Justice FitzGerald

        Relator contends the trial judge erred in refusing to disqualify Terry Grewing as counsel for

real parties in interest. The facts and issues are well known to the parties, so we need not recount

them herein. Based on the record before us, we conclude relator has not shown he is entitled to the

relief requested.   See   TEx.   R. App. p. 52.8(a); Walker v. Packer. 827 S.W.2d 833. 839-40 (Tex.

1992) (orig. proceeding). Accordingly, we DENY relatofs petition for writ of mandamus.


                                                                                            —




                                                       TRYP FITZGERALD
                                                       JUSTICE

1 21423F.P05